Case 2:20-cv-00014-JPJ-PMS Document 49 Filed 01/04/21 Page 1 of 2 Pageid#: 309




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (Big Stone Gap Division)

 MELINDA SCOTT,
                                   Plaintiff,

 v.                                                   Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                            Defendant Joshua Moon’s
 SOCIAL SERVICES, et al.,                             Response to Motion Filed at Dkt. No. 39
                                  Defendants.



 NOW COMES Joshua Moon, and opposes the Plaintiff’s “Motion for an Extension of Time to

 Serve Summons,” which is filed at Dkt. No. 39. In opposition, the defendant states as follows:

      1. Defendant Moon incorporates by reference the arguments set forth in Dkt. No. 35, as

         those arguments relate to the rapidly escalating costs of this litigation, which costs the

         Plaintiff appears to disregard. Defendant respectfully submits that permitting the Plaintiff

         to continue to actively litigate against one defendant while other parties remain unserved

         would only further escalate the costs of this litigation and make a trial on the merits (or

         even a damages hearing in the current posture of default) inefficient or impossible to

         conduct.

      2. Defendant Moon incorporates by reference the jurisdictional, venue, and forum non

         conveniens arguments set forth in his Motion to Dismiss. Dkt. No. 26. To the extent that

         this Court lacks jurisdiction or elects not to exercise its jurisdiction on various prudential

         grounds, permitting the Plaintiff to serve additional defendants would be futile.

      3. Defendant Moon further incorporates by reference his arguments relating to the

         Plaintiff’s failure to state a claim. To the extent the Plaintiff wishes to extend the deadline

         to serve a fatally deficient complaint, her request is futile.
Case 2:20-cv-00014-JPJ-PMS Document 49 Filed 01/04/21 Page 2 of 2 Pageid#: 310




 WHEREFORE, Defendant Moon requests that this Court deny the Plaintiff’s Motion filed at

 Dkt. No. 39.

                Respectfully submitted this the 4th day of January, 2021,

                                               JOSHUA MOON

 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB # 87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: 202-802-1948
 Email: MatthewDHardin@protonmail.com

                                       Certificate of Service

         I hereby certify that I will file a true and correct copy of the foregoing document with the
 Court’s CM/ECF system, which will electronically serve counsel of record. I have also deposited
 a true and correct copy of the foregoing document into the U.S. Mail, with First Class postage
 prepaid, directed to:

                        Melinda Scott
                        2014PMB87
                        Post Office Box 1133
                        Richmond, VA 23218

        Dated: January 4, 2021

                                       /s/Matthew D. Hardin
                                       Matthew D. Hardin
                                       Counsel for Joshua Moon
